Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement of Empire Resorts, Inc. and subsidiaries on Form S-8 of our report dated March 13, 2009 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of Empire Resorts, Inc. and subsidiaries, appearing in the Annual Report on Form 10-K of Empire Resorts, Inc. and subsidiaries for the year ended December 31, 2008. /s/ Friedman LLP Friedman
